In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-17-00203-CV


                           MONTE LEGGETT, APPELLANT

                                           V.

                          STATE FARM LLOYDS, APPELLEE

                          On Appeal from the 84th District Court
                                 Hutchinson County, Texas
                 Trial Court No. 41666, Honorable James Mosely, Presiding

                                  November 17, 2017

                            MEMORANDUM OPINION
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.

      Appellant, Monte Leggett, has filed an unopposed motion to voluntarily dismiss

his appeal. Without passing on the merits of the case, we grant the motion pursuant to

Texas Rule of Appellate Procedure 42.1(a)(1) and dismiss the appeal.             Having

dismissed the appeal at appellant’s request, no motion for rehearing will be entertained,

and our mandate will issue forthwith.


                                                Per Curiam